UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-2150


RUSSELL E. LAMBERT,

                Petitioner,

          v.

FRANK ARNOLD CONTRACTORS, INCORPORATED; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(09-0658-BLA)


Submitted:   March 29, 2011                  Decided:   May 5, 2011


Before KEENAN and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Russell E. Lambert, Petitioner Pro Se. Paul Edwin Frampton,
BOWLES, RICE, MCDAVID, GRAFF & LOVE, PLLC, Charleston, West
Virginia; Sarah Marie Hurley, UNITED STATES DEPARTMENT OF LABOR,
Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Russell E. Lambert seeks review of the Benefits Review

Board’s    decision      and    order   affirming      the   administrative          law

judge’s    denial   of    black    lung    benefits     pursuant    to    30   U.S.C.

§§ 901-945 (2006).        Our review of the record discloses that the

Board’s    decision      is    based    upon    substantial    evidence        and    is

without reversible error.          Accordingly, we deny the petition for

review for the reasons stated by the Board.                    Lambert v. Frank

Arnold Contractors, Inc., No. 09-0658-BLA (B.R.B. May 14 & Sept.

8, 2010).       We dispense with oral argument because the facts and

legal    contentions      are    adequately      presented    in    the    materials

before    the   court    and    argument       would   not   aid   the    decisional

process.

                                                                   PETITION DENIED




                                          2